DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 08/05/2021.	
3.	Claims 1-18, 20-26 are pending. Claims 1-18, 20-26 are under examination on the merits. Claims 1, 21 are amended. Claim 26 is newly added. Claim 19 is previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-18, 20-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Information Disclosure Statement
6.	The information disclosure statement submitted on 06/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-10 ,13-18, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Goebelt et al. (JP 2016-117874 A, machine translation, hereinafter “”874”) in view of Okkel et al. (EP 3147335 A1, hereinafter “”335) or Nishida et al. (JP 2004-339330 A, machine translation, hereinafter “”330”). 
MMA: methyl methacrylate
BMA : N-butyl methacrylate 
EHMA : 2 2-ethylhexyl methacrylate
BzMA : Benzyl methacrylate 
3EOMA : Ethyl triglycol methacrylate 
TMSMA : Trimethylsilylmethacrylate = methacryloxy trimethylsilane 

DMAEMA:N,N - Dimethylaminoethyl methacrylate

CHMA : Cyclohexyl methacrylate 
iBOM  : Isobornyl methacrylate
MPEG MA : methoxypoly ethylene glycol 400 methacrylate
	MTGMA: methyltriglycol methacrylate 
	BDGMA: butyldiglycol methacrylate 
	ETGMA: ethyltriglycol methacrylate 


Regarding claims 1,26: “874 teaches a block co-polymer (Page 14/47, [0014]) comprising at least one first block and at least one second block which is different from the first block, wherein the first block comprises repeating unit 1 including MMA,BMA,EHMA, BzMA, 3EOMA, and repeating unit 2 including TMSMA, and the second block comprises repeating unit 3 including DMAEMA, and /or one or more repeating units 4 as set forth, wherein the first block comprises at least six different types of repeating units (Pages 3-7/47, Claim 1; Page 41/47, [0104], Table 1, Example 21), and wherein the block co-polymer has an amine value ranging from 50 to 180 mg KOH/g (i.e., 120 mg KOH/g). “874 does not expressly teach a CHMA monomer in the repeating unit 1. 
However, “335 teaches a diblock copolymer (A) is obtainable by formation of a diblock intermediate polymer, preferably via GTP, consisting of a first block consisting of repeating units 1 and a second block containing or consisting of repeating units 2, followed by a polymer-analogous reaction to generate repeating units 3, preferably by partial quarternization of
the amino groups of repeating units 2 (Page 7/30, [0039]). The first block of the diblock copolymer consists of one or more identical or different repeating units 1 (Page 7/30, [0040]) including MMA,BMA,EHMA, CHMA, iBOM, BzMA, 3EOMA, BDGMA, and ETGMA (Pages 7-

    PNG
    media_image1.png
    313
    264
    media_image1.png
    Greyscale
                            
    PNG
    media_image2.png
    458
    739
    media_image2.png
    Greyscale

	Alternatively, “330 teaches a pigment dispersion for thermosetting ink (Page 9/96, [0012]), the pigment dispersant comprising a copolymer comprising a molecular structure in which at least a structural unit represented by the formula (A) and a constitutional unit represented by the  formula (B) are linked, and a polyether chain and an acidic functional group (Page 3/96, Claim 1; Pages 10-11/96, [0021]-[0023]),wherein the structural unit represented by formula (B) may contain 2 or more kinds of structural units in the viewpoint of adjusting pigment dispersibility (Page 22/96, [0080], [0081), wherein the block co-polymer has an amine value ranging from 2 to 70 mg KOH/g in the viewpoint of adjusting pigment dispersibility (Page 12/96, 0028]) with benefit of providing to obtain a thermosetting ink and a pigment dispersion liquid therefor, which are extremely small in occurrence of film defects due to a heating process or a high-temperature environment (Page 11/96, [0025[). 

    PNG
    media_image3.png
    119
    216
    media_image3.png
    Greyscale
                   
    PNG
    media_image4.png
    137
    203
    media_image4.png
    Greyscale

In an analogous art of the wetting agents and dispersants based on mixtures of structure copolymers, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the block copolymer by “874 so as to include the first block of the diblock copolymer consists of one or more identical or different repeating units 1 as taught by “335, and would have been motivated to do so with reasonable expectation that this would result in providing a composition that contains a wetting and dispersing additive containing advantageously only a very low content of chloride or a chloride-free, that leads to an extremely low and stable viscosity of the formulation and improves the speed of the developing step during the color filter production. Additionally, the wetting and dispersing agents should allow an extremely good stabilization and a very low grind viscosity, especially for blue and green grinds and co-grinds, in particular single- and co-grinds of blue and green pigments such as phthalocyanine-pigments as suggested by “335
 (Page3/30, [0013]). 
In an analogous art of the wetting agents and dispersants based on mixtures of structure copolymers, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the block copolymer by “874 so as to include the first block of the diblock copolymer consists of one or more identical or different repeating units 1 as taught by “330, and would have been motivated to do so with reasonable expectation that this would result in providing to obtain a thermosetting ink and a pigment dispersion liquid therefor, which are extremely small in occurrence of film 

Regarding claim 2: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the second block further comprises repeating unit 3 (Pages 3-7/47, Claim 1; Pages 17-18/47. [0022])

	Regarding claim 3: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the first block comprises at least one repeating unit comprising an ether group such ethyl triglycol methacrylate (3EOMA) (Page 38/47, [0095]; Page 41/47, [0104], Table 1, Example 21).

Regarding claim 4: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the first block comprises one repeating units comprising ether groups, wherein the first block comprises at least six different types of repeating unit 1 (Pages 3-7/47, Claim 1; Page 41/47, [0104], Table 1, Example 21).  “874 does not expressly teach the first block comprises at least two different repeating units comprising ether groups.
	However, “874 teaches the first block of the diblock copolymer consist of one or more identical or different repeating (Pages 26-27/47, [0042]-[0043]; Pages 3-7/47, Claim 1; Page 41/47, [0104], Table 1, Example 21) with benefit of providing a composition including lubrication and dispersion additive in which the blend viscosity is extremely low and stable, and which have no adverse effect on a developing step during color filter production (Abstract, lines 1-3), since incorporation of an acidic group into a resin compatible block of a block copolymer dispersant has a strong impact on the viscosity in a grinding step in forming a pigment dispersion. Since there is already a small amount of acidic groups in the dispersant, this leads to a significantly higher viscosity of the pigment dispersion (Page 14.47, [0011]).


	Regarding claim 5: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the first block comprises 12.14 mol-% of repeating units comprising ether groups  such as ethyl triglycol methacrylate (3EOMA) (Page 38/47, [0095]; Page 41/47, [0104], Table 1, Example 21).

Regarding claim 6: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the first block consists of polymerized units of a) methyl methacrylate in an amount of 20 to 60 % by weight, b) butyl methacrylate in an amount of 10 to 30 % by weight, c) 2-ethyl-hexyl methacrylate in an amount of 10 to 30 % by weight, d) one or more methacrylates having an aromatic or aliphatic ring in an amount of 3 to 20 % by weight, and e) one or more methacrylates having ether groups in an amount of 3 to 20 % by weight, wherein the % by weight of a) to e) add up to 76.3% in Example 21 or 93.8% in Example 22 (Page 41/47, [0104], Table 1, Examples 21-22). 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim  7: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the block co-polymer has a polydispersity in the range of 1.03 to 1.80 (Page 41/47, [0104], Table 1, Example 21).

Regarding claim 8: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the block co-polymer has a number average molecular weight Mn in the range of 2000 to 20000 g/mol (Page 41/47, [0104], Table 1, Example 21).

	Regarding claim 9: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the first block comprises repeating units derived from ethyl triglycol methacrylate such as 3EOMA 
(Page 38/47, [0095]; Page 41/47, [0104], Table 1, Example 21).

	Regarding claim 10: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the weight ratio of the first block and the second block is in the range of 90:10 to 25:75 (Page 19/47, [0024]; Page 28/47, [0048]; Page 41/47, [0104], Table 1, Example 21).

	Regarding claim 13: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein the block co-polymer consists of the first block and the second block (Pages 3-7/47, Claim 1; Page 41/47, [0104], Table 1, Example 21). 

	Regarding claim 14: “874 teaches a composition (Page 10/47, [0001]) comprising:  (A) at least one wetting and/ or dispersing agent, (B) at least one colorant, and (C) at least one organic solvent, wherein the wetting and/ or dispersing agent-comprises the block copolymer (Pages 3-7/47, Claims 1-2; Page 8/47, Claim 6; Page 14/47, [0014]).
	
Regarding claim 15: “874 teaches the composition, wherein the colorant includes one or more of a pigment and a dye (Page 8/47, Claim 6; Page 10/47, [0001]; Page 14/47, [0014]; Page 29/47, [0051]).

Regarding claim 16: “874 teaches the the composition, wherein the composition further comprises at least one alkali-soluble resin (Page 8/47, Claim 9; Page 10/47, [0001]; Page 34/47, [0076]).

	Regarding claim 17: “874 teaches the composition, further comprising a component having at least one ethylenically unsaturated polymerizable group (Page 8/47, Claim 11; Page 10/47, [0001]; Page 34/47, [0077];

	Regarding claim 18: “874 teaches  a process for preparing a color filter,the process comprising:  applying the composition to a substrate, and curing selected areas of the composition by exposure to actinic radiation (Page 8/47, Claim 16; Page 35/47, [0081]). 

	Regarding claim 20: “874 teaches the block co-polymer (Page 14/47, [0014]), wherein R4 and R5 are linked to each other to form a cyclic organic structure (Pages 3-7/47, Claim 1; Page 19/47, [0024]). 

Regarding claim 21: ‘“874 teaches a color filter (Page 9/47, Claim 14) comprising a cured material, the cured material obtained by curing a composition with actinic radiation, the composition comprising: an organic solvent, a colorant, and a block co-polymer comprising a first block and a second block, the second block being different from the first block, the first block comprising at least six different types of repeating unit 1, and the second block comprising repeating unit 2 (Page 11/47, [0003]; Page 14/47, [0013]; Page 35/47, [0081]; Page 46/47, [0119]), and wherein the block co-polymer has an amine value ranging from 50 to 180 mg KOH/g (i.e., 120 mg KOH/g). “874 does not expressly teach a CHMA monomer in the repeating unit 1. 

the amino groups of repeating units 2 (Page 7/30, [0039]). The first block of the diblock copolymer consists of one or more identical or different repeating units 1 (Page 7/30, [0040]) including MMA,BMA,EHMA, CHMA, iBOM, BzMA, 3EOMA, BDGMA, and ETGMA (Pages 7-8/30, [0046]), and the second block of the diblock copolymer comprises i) one or more identical or different repeating units 2, and ii) one or more identical or different repeating units 3 (Page8/30, [0059]) including DMAEMA with benefit of providing a composition that contains a wetting and dispersing additive containing advantageously only a very low content of chloride or a chloride-free, that leads to an extremely low and stable viscosity of the formulation and improves the speed of the developing step during the color filter production. Additionally, the wetting and dispersing agents should allow an extremely good stabilization and a very low grind viscosity, especially for blue and green grinds and co-grinds, in particular single- and co-grinds of blue and green pigments such as phthalocyanine-pigments (Page3/30, [0013]). 

    PNG
    media_image1.png
    313
    264
    media_image1.png
    Greyscale
                            
    PNG
    media_image2.png
    458
    739
    media_image2.png
    Greyscale

	Alternatively, “330 teaches a pigment dispersion for thermosetting ink (Page 9/96, [0012]), the pigment dispersant comprising a copolymer comprising a molecular structure in which at least a structural unit represented by the formula (A) and a constitutional unit represented by the  formula (B) are linked, and a polyether chain and an acidic functional group 

    PNG
    media_image3.png
    119
    216
    media_image3.png
    Greyscale
                   
    PNG
    media_image4.png
    137
    203
    media_image4.png
    Greyscale

In an analogous art of the wetting agents and dispersants based on mixtures of structure copolymers, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the block copolymer by “874 so as to include the first block of the diblock copolymer consists of one or more identical or different repeating units 1 as taught by “335, and would have been motivated to do so with reasonable expectation that this would result in providing a composition that contains a wetting and dispersing additive containing advantageously only a very low content of chloride or a chloride-free, that leads to an extremely low and stable viscosity of the formulation and improves the speed of the developing step during the color filter production. Additionally, the wetting and dispersing agents should allow an extremely good stabilization and a very low grind viscosity, especially for blue and green grinds and co-grinds, in particular single- and co-grinds of blue and green pigments such as phthalocyanine-pigments as suggested by “335
 (Page3/30, [0013]). 


	Regarding claim 22: “874 teaches an apparatus comprising a liquid crystal display including the color filter (Page 9/47, Claim 14; Page 11/47, [0003]; Page 35/4, [0081]).   

	Regarding claim 23: “874 teaches an apparatus comprising a liquid crystal screen including the color filter (Page 9/47, Claim 15; Page 11/47, [0003];  Page 35/47, [0081]).  

	Regarding claim 24: “874 teaches an apparatus comprising a color resolution device including the color filter (Page 9/47, Claim 15; Page 11/47, [0003]; Page 11/47, [0004]). 

	Regarding claim 25: “874 teaches an apparatus comprising a sensor including the color filter (Page 9/47, Claim 15).  

9.	Claims 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over Goebelt et al. (JP 2016-117874 A, machine translation, hereinafter “”874”) in view of Okkel et al. (EP 3147335 A1, hereinafter “”335) or Nishida et al. (JP 2004-339330 A, machine translation,  as applied to claim 1 above, and further in view of Goebelt et al. (US Pat. No. 8,871,856 B2, hereinafter “”856”). 

 	Regarding claims 11-12: The disclosure of “874 in view of “335 or “330 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “874 in view of “335 or “330  does not expressly teach the block co-polymer comprises a third block, which is different from the first and the second block, wherein the third block is located between the first block and the second block.
	However, “856 teaches a composition comprising two structured linear copolymers selected from the group consisting of block copolymers, wherein: the copolymers are prepared 
by different controlled polymerization techniques and the difference in the polydispersities of the copolymers, Δ(Mw/Mn), is ≥0.25, one or more of the block copolymers being AB, ABA or ABC block copolymers, and at least one of the blocks of the block copolymer being composed of at least two different copolymerized ethylenically unsaturated monomers (Col. 3, lines 33-38; Col. 15, Claim 1) with benefit of providing blends of two linear, structured copolymers characterized in that they are prepared by two different controlled polymerization techniques and possess different molecular weight distributions Mw/Mn combine effective stabilization of the pigment dispersion in pigment concentrates, inks or liquid coating materials, and corresponding viscosity reduction, with a broader compatibility with different binder systems 
than the wetting agents and dispersants of the prior art (Col. 2, lines 4-12). 
In an analogous art of the wetting agents and dispersants based on mixtures of structure copolymers, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the block copolymer by “874 so as to include the block co-polymer comprises a third block, which is different from the first and the second block, wherein the third block is located between the first block and the second block as taught by “856, and would have been motivated to do so with w/Mn combine effective stabilization of the pigment dispersion in pigment concentrates, inks or liquid coating materials, and corresponding viscosity reduction, with a broader compatibility with different binder systems 
than the wetting agents and dispersants of the prior art as suggested by “856 (Col. 2, lines 4-12). 

10.	Claims 1-4, 7-10 ,13-18, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable Okkel et al. (EP 3147335 A1, hereinafter “”335) in view of Nishida et al. (JP 2004-339330 A, machine translation, hereinafter “”330”). 

Regarding claims 1-2,26: “335 teaches a diblock copolymer (A) is obtainable by formation of a diblock intermediate polymer, preferably via GTP, consisting of a first block consisting of repeating units 1 and a second block containing or consisting of repeating units 2, followed by a polymer-analogous reaction to generate repeating units 3, preferably by partial quarternization of the amino groups of repeating units 2 (Page 7/30, [0039]). The first block of the diblock copolymer consists of one or more identical or different repeating units 1 (Page 7/30, [0040]) including MMA,BMA,EHMA, CHMA, iBOM, BzMA, 3EOMA, BDGMA, and ETGMA (Pages 7-8/30, [0046]), and the second block of the diblock copolymer comprises i) one or more identical or different repeating units 2, and ii) one or more identical or different repeating units 3 (Page8/30, [0059]) including DMAEMA.  “335 does not expressly teach the block co-polymer has an amine value ranging from 50 to 180 mg KOH/g (i.e., 120 mg KOH/g). “874 does not expressly teach a CHMA monomer in the repeating unit 1. 

    PNG
    media_image1.png
    313
    264
    media_image1.png
    Greyscale
                            
    PNG
    media_image2.png
    458
    739
    media_image2.png
    Greyscale

	However, “330 teaches a pigment dispersion for thermosetting ink (Page 9/96, [0012]), the pigment dispersant comprising a copolymer comprising a molecular structure in which at least a structural unit represented by the formula (A) and a constitutional unit represented by the  formula (B) are linked, and a polyether chain and an acidic functional group (Page 3/96, Claim 1; Pages 10-11/96, [0021]-[0023]),wherein the structural unit represented by formula (B) may contain 2 or more kinds of structural units in the viewpoint of adjusting pigment dispersibility (Page 22/96, [0080], [0081), wherein the block co-polymer has an amine value ranging from 2 to 70 mg KOH/g in the viewpoint of adjusting pigment dispersibility (Page 12/96, 0028]) with benefit of providing to obtain a thermosetting ink and a pigment dispersion liquid therefor, which are extremely small in occurrence of film defects due to a heating process or a high-temperature environment (Page 11/96, [0025[). 

    PNG
    media_image3.png
    119
    216
    media_image3.png
    Greyscale
                   
    PNG
    media_image4.png
    137
    203
    media_image4.png
    Greyscale

In an analogous art of the wetting agents and dispersants based on mixtures of structure copolymers, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the block copolymer by “335 so as to include the first block of the diblock copolymer consists of one or 

Regarding claims 3-4: “335 teaches the diblock copolymer (Page 7/30, [0039]), wherein the first block comprises at least one repeating unit comprising an ether group such as butyldiglycol methacrylate (BDGMA), and  ethyltriglycol methacrylate ETGMA (Page 8/39, [0046]-[0047]). 

Regarding claim 7: “335 teaches the diblock copolymer (Page 7/30, [0039]), wherein the
block co-polymer has a polydispersity in the range of 1.03 to 1.80 (Page 6/30, [0035]). 

	Regarding claim 8: “335 teaches the diblock copolymer (Page 7/30, [0039]), wherein the
block co-polymer has a number average molecular weight Mn in the range of 2000 to
20000 g/mol (Page 6/30, [0036]).

Regarding claim 9: “335 teaches the diblock copolymer (Page 7/30, [0039]), wherein the
first block comprises repeating units derived from one or more of ethyl triglycol methacrylate, methy! triglycol methacrylate, and butyl diglycol methacrylate (ETGMA (Page 8/39, [0046]-[0047]). 

	Regarding claim 10: “335 teaches the diblock copolymer (Page 7/30, [0039]), wherein the weight ratio of the first block and the second block is in the range of 90:10 to 25:75 (Page 6/30, [0032]). 

Regarding claim 13: “335 teaches the diblock copolymer (Page 7/30, [0039]), wherein the block co-polymer consists of the first block and the second block (Page 7/30, [0039]). 

Regarding claim 14: “335 teaches a composition (Page 2/30, [0001]) comprising: (A) at least one wetting and/or dispersing agent, (B) at least one colorant, and (C) at least one organic solvent, wherein the wetting and/or dispersing agent comprises the block co-polymer (Page 3/30, [0015]). 
Regarding claim 15: “335 teaches a composition (Page 2/30, [0001]), wherein the
colorant includes one or more of a pigment and a dye (Page 12/30, [0077]). 

Regarding claim 16: “335 teaches a composition (Page 2/30, [0001]), wherein the
composition further comprises at least one alkali-soluble resin (Page 14/30, [0107]). 

Regarding claim 17: “335 teaches a composition (Page 2/30, [0001]), further
comprising a component having at least one ethylenically unsaturated polymerizable
group (Page 14/30, [0112]). 

	Regarding claim 18: “335 teaches a process for preparing a color filter, the process
comprising: applying the composition to a substrate, and curing selected areas of the composition by exposure to actinic radiation (Page 2/30, [0002]; Page 3/30, [0012]; Page 5/30, [0026]; Page 6/30, [0037]).  

Regarding claim 20: “335 teaches the diblock copolymer (Page 7/30, [0039]), wherein R4 and R5 are linked to each other to form a cyclic organic structure (Page 4/30, [0015]; Page 9/30, [0057]).  

Regarding claim 21: “335 teaches a color filter (Page 5/30, [0022]) comprising a cured material, the cured material obtained by curing a composition with actinic radiation, the composition comprising: an organic solvent, a colorant, and a block co-polymer comprising a first block and a second block, the second block being different from the first block, the first block comprising at least six different types of repeating unit 1, and the second block comprising repeating unit 2 (Page 5/30, [0022]; Page 5/30, [0026]; Page 12/30, [0079]). “335 does not expressly teach the block co-polymer has an amine value ranging from 50 to 180 mg KOH/g (i.e., 120 mg KOH/g). “874 does not expressly teach a CHMA monomer in the repeating unit 1. 

    PNG
    media_image1.png
    313
    264
    media_image1.png
    Greyscale
                            
    PNG
    media_image2.png
    458
    739
    media_image2.png
    Greyscale

	However, “330 teaches a pigment dispersion for thermosetting ink (Page 9/96, [0012]), the pigment dispersant comprising a copolymer comprising a molecular structure in which at least a structural unit represented by the formula (A) and a constitutional unit represented by the  formula (B) are linked, and a polyether chain and an acidic functional group (Page 3/96, Claim 1; Pages 10-11/96, [0021]-[0023]),wherein the structural unit represented by formula (B) may contain 2 or more kinds of structural units in the viewpoint of adjusting pigment dispersibility (Page 22/96, [0080], [0081), wherein the block co-polymer has an amine value ranging from 2 to 70 mg KOH/g in the viewpoint of adjusting pigment dispersibility (Page 12/96, 0028]) with 

    PNG
    media_image3.png
    119
    216
    media_image3.png
    Greyscale
                   
    PNG
    media_image4.png
    137
    203
    media_image4.png
    Greyscale

In an analogous art of the wetting agents and dispersants based on mixtures of structure copolymers, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the block copolymer by “335 so as to include the first block of the diblock copolymer consists of one or more identical or different repeating units 1 with an amine value ranging from 2 to 70 mg KOH/g in the viewpoint of adjusting pigment dispersibility as taught by “330, and would have been motivated to do so with reasonable expectation that this would result in providing to obtain a thermosetting ink and a pigment dispersion liquid therefor, which are extremely small in occurrence of film defects due to a heating process or a high-temperature environment as suggested by “330  (Page 11/96, [0025[). 

	Regarding claim 22: “335 teaches an apparatus comprising a liquid crystal display
including the color filter (Page 5/30, [0026]; Page 27/30, Claim 14). 

	Regarding claim 23: “335 teaches an apparatus comprising a liquid crystal screen
including the color filter (Page 5/30, [0026]; Claim 14).

Regarding claim 24: “335 teaches an apparatus comprising a color resolution device including the color filter (Page 27/30, Claim 14).

Regarding claim 25: “335 teaches an apparatus comprising a sensor including the color
filter (Page 27/30, Claim 14).

11.	Claims 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over Okkel et al. (EP 3147335 A1, hereinafter “”335) in view of Nishida et al. (JP 2004-339330 A, machine translation, hereinafter “”330”) as applied to claim 1 above, and further in view of Goebelt et al. (US Pat. No. 8,871,856 B2, hereinafter “”856”). 

 	Regarding claims 11-12: The disclosure of  “335 in view of “330 is adequately set forth in paragraph 10 above and is incorporated herein by reference. “335 in view of “330 does not expressly teach the block co-polymer comprises a third block, which is different from the first and the second block, wherein the third block is located between the first block and the second block.
	However, “856 teaches a composition comprising two structured linear copolymers selected from the group consisting of block copolymers, wherein: the copolymers are prepared 
by different controlled polymerization techniques and the difference in the polydispersities of the copolymers, Δ(Mw/Mn), is ≥0.25, one or more of the block copolymers being AB, ABA or ABC block copolymers, and at least one of the blocks of the block copolymer being composed of at least two different copolymerized ethylenically unsaturated monomers (Col. 3, lines 33-38; Col. 15, Claim 1) with benefit of providing blends of two linear, structured copolymers characterized in that they are prepared by two different controlled polymerization techniques and possess different molecular weight distributions Mw/Mn combine effective stabilization of 
than the wetting agents and dispersants of the prior art (Col. 2, lines 4-12). 
In an analogous art of the wetting agents and dispersants based on mixtures of structure copolymers, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the block copolymer by “335 so as to include the block co-polymer comprises a third block, which is different from the first and the second block, wherein the third block is located between the first block and the second block as taught by “856, and would have been motivated to do so with reasonable expectation that this would result in providing blends of two linear, structured copolymers characterized in that they are prepared by two different controlled polymerization techniques and possess different molecular weight distributions Mw/Mn combine effective stabilization of the pigment dispersion in pigment concentrates, inks or liquid coating materials, and corresponding viscosity reduction, with a broader compatibility with different binder systems 
than the wetting agents and dispersants of the prior art as suggested by “856 (Col. 2, lines 4-12). 

Response to Arguments
12.	Applicant’s arguments with respect to claims 1-18, 20-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/17/2021